Bicknell, C.
This was an action on an account for goods sold and delivered, brought by Anderson & Hamilton against Cosby. Cosby admitted the account, but pleaded payment, which Anderson & Hamilton denied. The issues were tried by the court, who found for Anderson & Hamilton, one hundred dollars.
Coshy moved for a new trial for the reasons that the finding was not sustained by sufficient evidence, and was contrary to law; his motion was overruled; judgment, was rendered upon the finding. lie appealed to this court, and has assigned for error that the court erred in overruling Iils motion for a new trial.
We think there is evidence in the record tending to sustain the finding of the court below, and where that is the case, we cannot disturb the finding on a mere preponderance of evidence. Ghormley v. Young, 71 Ind. 62.
The judgment of the court below ought to be affirmed.
Per Curiam. — It is therefore ordered, upon the foregoing opinion, that the judgment of the court below be, and the same is hereby, in all things, affirmed, at the costs of the appellant.